                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )      Case No. 3:19-CR-176
                                                   )
 RODRIQUZ RENIER RAMIREZ                           )


                                         ORDER

        On November 23, 2020, United States Magistrate Judge C. Clifford Shirley

 conducted a change of plea hearing and filed a Report and Recommendation (“R&R”)

 recommending: (1) that the Court find that the plea hearing in this case could not be further

 delayed without serious harm to the interests of justice; (2) that the defendant’s plea of

 guilty to the charges in Counts One and Three of the indictment be accepted; (3) that the

 defendant be found guilty of those charges; (4) that a decision on whether to accept the

 plea agreement be deferred until sentencing; and (5) that the defendant remain in custody

 until his sentencing hearing. [Doc. 50]. No objections have been filed to the R&R, and

 the time for doing so has now passed. See Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [Doc. 50] is ACCEPTED and ADOPTED in full.

        Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

        1. The plea hearing conducted in this case on November 23, 2020, could not
        have been further delayed without serious harm to the interests of justice;




Case 3:19-cr-00176-RLJ-DCP Document 55 Filed 12/08/20 Page 1 of 2 PageID #: 151
       2. The defendant’s plea of guilty to Count One of the Indictment, that is, of
       knowingly conspiring to commit wire fraud, in violation of 18 U.S.C. §§
       1343 and 1349, and Count Three of the Indictment, that is, of committing
       aggravated identity theft, in violation of 18 U.S.C. §§ 2 and 1028A(a)(1), (b),
       and (c)(4) and (5), is ACCEPTED;

       3. The defendant is ADJUDGED guilty of Counts One and Three of the
       indictment;

       4. The decision whether to accept the parties’ plea agreement is
       DEFERRED until sentencing; and

       5. The defendant shall remain in custody until sentencing, which is
       scheduled to take place on Thursday, March 18, 2021, at 11:00 a.m. in
       Knoxville.

              IT IS SO ORDERED.

                                                         ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             2

Case 3:19-cr-00176-RLJ-DCP Document 55 Filed 12/08/20 Page 2 of 2 PageID #: 152
